                Case 4:18-cr-00254-JD Document 18 Filed 11/07/18 Page 3 of 3



 1

 2

 3                                  IN THE UNITED STATES DISTRICT COURT
 4                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                              OAKLAND DIVISION
 6

 7     UNITED STATES OF AMERICA,                              Case No.: CR 18–0254 JD
 8                     Plaintiff,                             xxxxxxxxxx
                                                              [PROPOSED] ORDER CONTINUING
                                                              CHANGE OF PLEA AND TRIAL
 9             v.                                             SETTING TO DECEMBER 5, 2018
10     ANTHONY US V. CRAFT,                                   Court:          Courtroom 11, 19th Floor
11                     Defendant.
12

13          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the change of plea and trial
14   setting date, currently scheduled for Wednesday, November 14, 2018 at 10:30 a.m. before Honorable
15   James Donato, be continued to Wednesday, December 5, 2018 at 10:30 a.m. for change of plea.
16          IT IS FURTHER ORDERED that the time from November 14, 2018 to December 5, 2018, is
17   hereby excluded from the Speedy Trial Act under 18 U.S.C. §3161(H)(7)(A) and (B)(iv) for effective
18   preparation of counsel taking into account due diligence. Based on the reasons provided in the
19   stipulation, the Court finds that the ends of justice are served by the granting of the continuance and
20   outweigh the best interests of the public and the defendant in a speedy and public trial.
21

22                  IT IS SO ORDERED.

23

24    Dated:          11/13/18
                    ______________
                                                              HONORABLE     E JAMES DONATO
                                                                                       DO
25                                                            United States District Judge
26

27

28

     [PROPOSED] ORDER RE: CHANGE OF PLEA TO DEC 5, 2018
     US V. CRAFT, CR 18–0254 JD
                                                          1
